Citation Nr: 0943165	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  00-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected seborrheic dermatitis with psoriatic 
lesions prior to August 30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected seborrheic dermatitis with psoriatic 
lesions on or after August 30, 2002.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1979 
and from January 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A September 2002 rating decision 
granted a 50 percent evaluation effective July 28, 1999, and 
a 60 percent evaluation effective August 30, 2002.  

In May 2000, the Veteran presented testimony at a hearing 
conducted at the RO before a hearing officer.  A transcript 
of this hearing is in the Veteran's claims folder.

In August 2003, the Board remanded the issues on appeal for 
further development.  After the development was completed and 
the issues returned for further review, the Board denied the 
claims for increased ratings in a May 2006 decision.  
Subsequently, the Veteran appealed the Board's May 2006 
decision to the Court and in an Order dated in March 2008, 
the Court ordered that the motion for remand be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion for Remand (Joint Motion) filed in this 
case.  

In September 2008, the Board remanded the issues on appeal 
for a VA examination and to provide the Veteran with proper 
notice.  A compliant notice letter was provided to the 
Veteran in November 2008.  However, a VA examination that 
complies with the remand directives is not of record.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  
As previously addressed in the prior remand, the Board notes 
that in an August 2008 document, the Veteran's representative 
appears to argue that the Veteran is entitled to an increased 
rating for the effects of the medication he takes for his 
service-connected seborrheic dermatitis and psoriatic 
arthritis.  Further, in a statement received by the Board in 
August 2008, the Veteran seeks an increased rating for his 
service-connected psoriatic arthritis.  These issues were 
referred to the RO for any necessary development.  As it does 
not appear that a rating decision was issued regarding these 
issues, the Board refers these matters to the RO once again.


REMAND

The September 2008 remand directed that the Veteran be 
afforded a VA examination that addresses the relevant rating 
criteria.  In this regard, the Board remand noted that 
service-connected seborrheic dermatitis with psoriatic 
lesions was evaluated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7816-7806 prior to the regulation change effective 
August 30, 2002.  Thereafter, service-connected seborrheic 
dermatitis with psoriatic lesions has been rated under 
38 C.F.R. § 4.118, Diagnostic Code 7816.  Additionally, 
pursuant to the March 2008 Joint Motion, the Board must 
consider the applicability of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 in effect prior to and as of August 30, 2002, to 
the issues on appeal.  The version of Diagnostic Code 7800 in 
effect prior to August 30, 2002, provided for an increased 
evaluation to 80 percent when the evaluation was 50 percent 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like.  The note 
also indicated that the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Under the version of Diagnostic Code 7800 in 
effect as of August 30, 2002, an 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  Diagnostic Code 7800 also 
reflects that consideration of unretouched color photographs 
should be taken when evaluating under these criteria.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  

The Board noted that the November 1999, March 2001, and May 
2005 examinations do not address the rating criteria under 
the old or new criteria under Diagnostic Code 7800.  Further, 
the available examinations do not address whether the 
service-connected seborrheic dermatitis with psoriatic 
lesions has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Therefore, the Board concluded that in order to 
properly address the March 2008 Joint Motion, another 
examination was necessary.  

A review of the development undertaken pursuant to the remand 
reflects that the Veteran underwent a VA examination in 
December 2008.  However, that examination addressed his 
psoriatic arthritis, which is not an issue currently on 
appeal.  Thus, it appears that the wrong type of examination 
was ordered in December 2008.  

The Veteran underwent another VA examination in June 2009 
wherein the examiner noted that the remand requested ratings 
of the medical evidence, which is not part of the C&P 
process.  The examiner added that providing the medial 
details, opinions on service connection, or unemployability 
are part of the C&P process.  

In regard ot the June 2009 examiner's comments, the Board 
notes that, in its September 2008 remand, the Board directed 
that the rating criteria in effect for 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, and 7816 prior to August 30, 
2002, and for 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7816 as of August 30, 2002, including the Notes should be 
provided to the examiner.  The examiner was also asked to 
address all of the relevant rating criteria (diagnostic codes 
7800, 7806, 7816 in effect prior to August 2002 and 
diagnostic codes 7800 and 7816 in effect after August 2002) 
in the examination report.  The intention of the Board when 
making this request was to ensure that the examiner's 
assessment of the Veteran's disability encompassed the 
applicable rating criteria; not to ask him to "rate" the 
disability.  However, the Board acknowledges that asking the 
examiner to be provided with the applicable worksheet that 
pertains to increased rating claims for skin related 
disabilities would probably have been more appropriate.  
Nevertheless, there is not currently an examination of record 
that addresses the September 2008 remand directives.  
Consequently the Board has no choice but to remand this 
matter for further development.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

Finally, in October 2009, the Board received photographs of 
the veteran's skin condition.  This evidence should be 
reviewed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate specialist to evaluate 
the nature and severity of his service-
connected seborrheic dermatitis with 
psoriatic lesions.  The Veteran's claims 
file, in addition to all relevant rating 
criteria and a copy of this remand, must 
be made available to the examiner for 
review in advance of the scheduled 
examination.  Any applicable worksheet(s) 
pertaining to increased ratings for skin 
related disabilities should be provided to 
the examiner.  

After reviewing the pertinent medical 
evidence contained in the Veteran's claims 
file, the examiner is requested to conduct 
a clinical examination to include any 
indicated studies and/or tests to evaluate 
the extent and severity of the Veteran's 
service-connected seborrheic dermatitis 
with psoriatic lesions as discussed above.  
The examiner is requested to indicate any 
pathology associated with that disability.  
The examiner should comment whether the 
service-connected seborrheic dermatitis 
with psoriatic lesions has caused marked 
interference with employment beyond that 
contemplated by the schedule for rating 
disabilities, necessitated frequent 
periods of hospitalization, or otherwise 
renders impractical the application of the 
regular scheduler standards utilized to 
evaluate the severity of his disability.  

The examiner should also comment as to 
whether there is any deformity, 
disfigurement, tissue loss, cicatrization, 
discoloration, color contrast, visible or 
palpable tissue loss, gross distortion or 
asymmetry of three or more features or 
paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips) of the 
head, face, or neck.  The examiner should 
indicate whether any of the eight 
characteristics of disfigurement are 
present, which are: (1) scar five or more 
inches in length; (2) scar at least one-
quarter inch wide at widest part; (3) 
surface contour of scar elevated or 
depressed on palpation; (4) scar adherent 
to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six 
square inches; (6) skin texture abnormal 
in an area exceeding six square inches; 
(7) underlying soft tissue missing in an 
area exceeding six square inches; and (8) 
skin indurated and inflexible in an area 
exceeding six square inches.  

The examiner should indicate if the 
Veteran's skin disability is productive of 
ulceration, extensive exfoliation, 
crusting, systemic or nervous 
manifestations, or repugnance.  The 
examiner should indicate what percentage 
of the Veteran's entire body and exposed 
areas are affected by his skin disability 
and the duration of time he was on 
systemic therapy or immunosuppressive 
drugs during the past 12 months.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After the aforementioned development 
has been completed, the RO should 
readjudicate the issues of entitlement to 
evaluations in excess of 50 percent from 
July 28, 1999, and in excess of 60 percent 
from August 30, 2002, for the Veteran's 
service-connected seborrheic dermatitis 
with psoriatic lesions on the basis of all 
available evidence, and after applying all 
relevant regulations governing skin 
disorders dating from the time the claim 
began to the present.  Please note that as 
the change in the applicable regulations 
occurred during the pendency of the 
Veteran's appeal, the version of those 
regulations which is more favorable to his 
claim from the time the new regulations 
became effective must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  If the decision remains 
unfavorable to the Veteran, he and his 
representative must be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The Veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


